The opinion of the court was delivered by
Anders, J.
At a municipal election held in the *343city of Tacoma on the 7th day of April, 1896, the relator herein and one Edward S. Orr were opposing candidates for the office of mayor. Having received and canvassed the returns of the election, the city council determined and declared that Mr. Fawcett had received the highest number of votes cast for the office of mayor, and that he was entitled to the office, and thereupon caused a certificate of election to be issued and delivered, to him. He thereupon entered upon the duties of the office and took possession of the books, papers and property belonging thereto. Soon thereafter Mr. Orr, claiming to have been elected notwithstanding the determination of the council to the contrary, filed an information in the nature of a quo warranto in the superior court of Pierce county to test the title to said office. Upon the trial of the issues presented by the pleadings in that proceeding it was adjudged that the relator Orr was entitled to the office, and a judgment of ouster was entered and the defendafit, Fawcett, was ordered to deliver over- all books, papers and property belonging to the same. Defendant Fawcett thereupon gave notice of an appeal to this court and, in due time, filed his appeal bond, after which he requested the judge of said court to fix the amount of a bond to stay proceedings on the judgment, which request the judge complied with, but distinctly ruled that he would not determine the effect of such bond, and that he would not make any ruling or decision as to the status of the parties or the litigation in case such bond should be given. Thereafter, Mr. Fawcett filed a bond in the sum designated by .the court, and conditioned in accordance with the provisions of the statute. Subsequently Mr. Orr demanded possession of. the office and of the property belonging thereto. Said demand was refused and said Fawcett *344retained the possession of said office and said property, and continued to use and exercise the rights and privileges and to perform the duties appertaining to said office. The making of said demand, and the refusal thereof, was brought to the attention and knowledge of the judge of the superior court by complaint and affidavits, and such proceedings were had thereon that said Fawcett was ordered to show cause why he should not be arrested to answer for contempt for disobedience of the lawful order and judgment of said court. At this stage of the proceedings, said Fawcett caused to be issued out of this court an alternative writ of prohibition directed to said superior court and to W. H. Pritchard, judge thereof, requiring and commanding it and him to show cause why they should not be prohibited and restrained from further proceeding to punish said Fawcett for said alleged contempt of court.
The position of the relator herein seems to be that the bond which was filed in the quo warranto proceeding not only stays the proceedings but suspends the judgment of ouster, so that he may, pending the appeal, continue to exercise the functions of the office from which the judgment, by its terms, expressly excluded him. On the other hand, the respondent contends that a bond to stay proceedings, conditioned as required by law, will not stay or suspend a judgment rendered in a proceeding upon an information in the nature of a quo warranto to determine the title to a public office. Which one of these propositions is correct, is the first question for our determination.
Our statute (Laws 1893, p. 123, § 7) provides that,—
“ An appeal shall not stay proceedings on the judgment or order appealed from or on any part thereof, unless the original or a subsequent appeal bond be *345further conditioned that the appellant will satisfy and perform the judgment or order appealed from in case it shall be affirmed, and any judgment or order which the supreme court may render or make, or order to be rendered or made by the superior court, and (where such condition is applicable) shall pay all rents of or damages to property accruing during the pendency of the appeal, out of the possession of which any respondent shall be kept by reason of the appeal.”
This provision is quite general and comprehensive in its application, but it will be observed that it only prescribes what shall be the conditions of bonds which must be filed in order to stay proceedings on judgments and orders appealed from, and does not, either directly or by necessary implication, purport to suspend or destroy the force and effect of such judgments or orders. In fact, the only fair and reasonable implication from the language used is that it was the understanding and intention of the legislature that such judgments and orders should remain in force during the pendency of the appeal. The effect, then, of the appeal in the quo warranto case, after the statutory stay bond -was filed, was to leave the proceedings in the same situation they were in at the time the appeal bond was filed, and the appeal became effectual. Graves v. Maguire, 6 Paige, 379; Clark v. Clark, 7 Paige, 607; Burr v. Burr, 10 Paige, 166; First National Bank v. Rogers, 13 Minn. 407 (97 Am. Dec. 239).
If, therefore, the judgment of ouster deprived Mr. Fawcett of the office of mayor, and if such judgment is, as the respondent claims, self-executing, he was not restored to his former official position by the filing of a bond to stay proceedings.
The question then is, what is the effect and nature of a judgment of ouster from a public office. It seems to be the settled rule that such a judgment divests *346the person ousted of all official authority whatever, and fully and completely excludes him from the office as long as the judgment remains in force. High, Extraordinary Legal Remedies (2d ed.), § 756; Mechera, Public Officers, §497.
And a judgment in favor of a relator in a proceeding by information to try the title to a public office is, from its very nature, self-executing. By its own force, and without the aid of - process or further action of the court, it accomplishes the object sought to be attained. So far, then, as such a judgment is concerned, there is nothing upon which a stay bond can operate, except an execution for costs, where, as in this ease, costs are awarded to the relator. As soon as the judgment was rendered in favor of Mr. Orr he became the mayor of the city of Tacoma and was entitled, by virtue of §685 of the Code of Procedure, to proceed to exercise the functions of the office, after qualifying as required by law, unless the judgment was absolutely annulled by the filing of the stay bond, and we are clearly of the opinion, as already intimated, that it was not.
The result of permitting such a judgment-to be suspended by an appeal and stay bond would, for obvious reasons, in many instances, in effect, completely destroy the relator’s remedy. If such a result had been intended, or Contemplated, by the legislature, they would, we think, have so stated, or at least would have required the filing of a bond by the appellant providing for the payment to the respondent of all damages sustained by reason of being deprived of the office during the pendency of the appeal, as they have done in cases where a respondent is kept out of the possession of property. The following authorities are in point on the questions here involved: People v. *347Stephenson, 98 Mich. 218 (57 N. W. 115); State, ex rel. Craig, v. Woodson, 128 Mo. 497 (31 S. W. 105); Fylpaa v. Brown County (S. D.), 62 N. W. 962; Allen v. Robinson, 17 Minn. 113; Jayne v. Drorbaugh, 63 Iowa, 711 (17 N. W. 433); State, ex rel. Dodson, v. Meeker, 19 Neb. 444 (27 N. W. 427); Walls v. Palmer, 64 Ind. 493; Elliott, Appellate Procedure, §§ 392-3.
In the case last cited the supreme court of Indiana ruled that a judgment suspending an attorney from practice executed itself, except as to costs, and that the granting of a supersedeas only suspended the right to enforce the collection of costs, and did not allow the attorney to practice pending the appeal. That is an interesting and instructive case, and the principle upon which the decision rests is equally applicable to the case at bar.
In Jayne v. Drorbaugh, supra, which was an action upon a supersedeas bond given in a proceeding to test the title to an office, the court held that the plaintiff, who was the successful party, had, under the statute of Iowa, which is almost identical with ours, the right to the possession of the office, and that the judgment was not suspended by the appeal and stay bond. The' conditions of the bond in that case were substantially in the language of the bond now under consideration, and in the course of the opinion the court said :
“ When it has been determined by the district or circuit court, in a proper proceeding, that a person is entitled to the possession of a civil office to which he claims to have been elected by the people, an appeal to this court should not have the effect to deprive such person of such office, pending the appeal, unless the statute in terms so provides. It is provided by statute that ‘ an appeal shall not stay proceedings on the judgment,’ unless a bond is filed, conditioned as provided by law. Code, § 3186. The bond sued on is thus con*348ditioned. . . . We think, if the intent was that the bond and appeal should have the effect to prevent the plaintiff from taking possession of the office, the statute, in fixing the terms and conditions of the appeal bond would in clear and distinct terms have contained provisions to that effect. It is obvious, however, that it does not do so.”
This language, in our judgment, is peculiarly applicable to this case. And, in People v. Stevenson, supra, the same rule was announced, under a statute as to stay bonds in terms fully as general as our own.
Nor are the views we have expressed opposed to the decisions of this court in State, ex rel. Smith, v. Sachs, 3 Wash. 96 (27 Pac. 1075), and in State, ex rel. Bank, v. Superior Court, 12 Wash. 677 (42 Pac. 123). In the first of these cases this court held that the party appealing had a right to file such a bond as the statute provided for, and that it was the duty of the judge of the trial court to fix the amount thereof, as required by law. But we expressly refrained from determining the effect of such bond upon the judgment appealed from. The judgment from which the appeal was taken in that case was final, and the appellant was adjudged to pay the costs, and he therefore had an undoubted right to arrest proceedings for costs at least, and, hence, to file the only bond provided by law for arresting or staying proceedings; and all that was actually decided in the case in 12th Washington, above mentioned, relating to the effect of bonds to stay proceedings, was that the provision of the statute as to such bonds applied to and stayed proceedings on the order then under consideration. The próceeding for contempt was not instituted for the purpose of enforcing the judgment of ouster, for, as we have seen, that judgment was already executed, but to com*349pel obedience to a lawful order of the superior court. It was an independent proceeding in which the state was plaintiff (Code Proc., § 783), and although the judgment appealed from constituted evidence on which the court, in part, acted in making the order now sought to be prohibited, it was not a proceeding on the judgment, and hence was not stayed or suspended by the bond which was filed in the original case. Welch v. Cook, 7 How. Pr. 282.
And besides, if the relator herein should be found guilty of contempt, as alleged, he-can appeal from the judgment of conviction, as in other cases, and have the proceeding reviewed by this court upon the merits. n
From the foregoing considerations it follows that the peremptory writ must be denied, and it is so ordered.
Scott, Dunbar and Gordon, JJ., concur.